DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al. US Patent Application Publication No. 2017/0255403 (herein after referred to as Sharon) in view of Vogan et al. US Patent Application Publication No. 2018/0046402 (originally cited in the office action mailed 9/17/2020, herein after referred to as Vogan).
Regarding claim 1, Sharon describes a storage system, comprising: a first group of non-volatile memory cells, the first group comprising multiple pages of memory cells (Alternatively, groups of blocks or WLs (word lines) that were programmed roughly at the same time and temperature may be associated with a certain time & temperature tag for which an appropriate set of read or memory access parameters may be maintained.  The read or memory access parameters of the group associated with a given time & temperature tag may be adjusted from time to time by running a read thresholds calibrations algorithm, such as CVD tracking or BES, on representative page(s) from the group (page 2, paragraph [0023]).  Each word line may include one or more pages, such as one or more physical pages.  In some implementations, each page may be configured to store a codeword.  A word line may be configurable to operate as a single-level-cell (SLC) word line, as a multi-level-cell (MLC) word line, or as a tri-level-cell (TLC) word line, as illustrative, non-limiting examples (page 4, paragraph [0044])); and control circuitry configured to: receive temperature information corresponding to a write temperature of at least one page of the first group of non-volatile memory cells (For example, the write temperature 108 may be determined currently with, prior to, or following programming of the data 106 to the memory 104 (page 5, paragraph [0049])); determine a group statistical measure of temperature information for the first group of non-volatile memory cells using the received temperature information (The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof.  A second group indicator 622 is labeled group “N+1” and is associated with a second set of memory access parameters 632 (page 8, paragraph [0076]).  …the current group temperature threshold 608 may represent a difference threshold, such as 10 degrees, and may be “exceeded” when an absolute value of a difference between a measured temp T_meas and T_new is greater than the difference threshold (page 8, paragraph [0079]).  …the average temperature 840 may be representative of a range of temperatures of memory dies in the stack 820 (page 10, paragraph [0094])); and store the determined group statistical measure of temperature information for the first group of non-volatile memory cells (The range adjuster 138 may be configured to adjust one or more temperature thresholds, such as the first threshold 142 and the second threshold 144, based on the temperature history 130 [in order to be referenced it is necessarily inherent that the history is stored] (page 6, paragraph [0057]).  …by adjusting the temperature ranges 220 – 224 based on a recent history of historical temperature measures, a proportion of data write and/or data reads occurring in the abnormal temperature range(s) may be reduced, resulting in a higher performance and lower error rates as compared to operation using the unadjusted temperature ranges 220 – 224 (page 7, paragraph [0066])).  While Sharon shows the Temperature History 130 and the Table 128 being in the controller 120 (Fig. 1) it does not explicitly disclose that the group statistical measure of temperature information is stored in volatile memory supporting the control circuitry to be available for use without a read operation of the non-volatile memory cells.
Vogan describes a system for managing non-volatile memory based on temperature.  Specifically, it is disclosed that in some embodiments, metadata associated with NVMs 128 a-n, including temperature information, time-stamp information, wear information, and/or various index values, may be stored in page or block headers (e.g., portions of each page or block that can be dedicated to storing metadata).  Storing this metadata in page and/or block headers may be appropriate as cycle counts, time elapsed, and temperatures profiles may be localized factors specific to each block and/or page.  Additionally or alternatively, this metadata may be stored in a separate table that can be easily accessed by memory controller 106 and/or host controller 114 to make temperature based move decisions.  For example, during operation a table including metadata may be stored in volatile memory 122 and/or volatile memory 108 (page 3, paragraph [0034]).  Vogan clearly suggests that metadata, including temperature information, may be stored in volatile memory accessible by the memory controller and/or host controller.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vogan teachings in the Sharon system. Skilled artisan would have been motivated to incorporate the method of storing metadata including temperature information in volatile memory as taught by Vogan in the Sharon system for effectively allowing the memory controller to make temperature based move decisions.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as temperature based non-volatile memory management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Sharon in view of Vogan describe the storage system of claim 1 (see above), wherein, to determine the group statistical measure of temperature information for the first group of non-volatile memory cells, the control circuitry is configured to determine at least one metric, the at least one metric including at least one of a mean temperature, a maximum temperature, a minimum temperature, a variance, a standard deviation, or a distribution of temperature information for the first group of non-volatile memory cells using the received temperature information of the at least one page of the first group of memory cells, wherein the first group of non-volatile memory cells comprises a (…the current group temperature threshold 608 may represent a difference threshold, such as 10 degrees, and may be “exceeded” when an absolute value of a difference between a measured temp T_meas and T_new is greater than the difference threshold (Sharon, page 8, paragraph [0079])).
Regarding claim 3, Sharon in view of Vogan describe the storage system of claim 1 (see above), wherein the control circuitry comprises a memory controller configured to: receive a read command for data associated with at least a portion of the first group of non-volatile memory cells, and wherein the control circuitry is configured to: determine a read parameter for the first group of non-volatile memory cells using the stored group statistical measure of temperature information for the first group of non-volatile memory cells; and read data from the first group of non-volatile memory cells in response to the read command using the determined read parameter (The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof (Sharon, page 8, paragraph [0076]).  …whenever new data is programmed (e.g., a new block) then the block may be read with the read parameters associated with the current time & temperature tag… (Sharon, page 9, paragraph [0084])).
Regarding claim 4, Sharon in view of Vogan describe the storage system of claim 1 (see above), comprising: a temperature sensor configured to detect a temperature indication (The memory device 103, may also include a temperature sensor 112.  For example, the temperature sensor will 112 may be configured to measure a temperature and may be configured to provide an indication of the measured temperature to the controller 120… (Sharon, page 5, paragraph [0048])), wherein the control circuitry comprises a memory controller configured to: receive a write command and user data associated with the write command from a host device; receive temperature information from the temperature sensor; augment auxiliary data associated with the user data using the temperature information; and write the user data and the auxiliary data associated with the write command to at least one page of the first group of memory cells (…a “write temperature” may be measured and stored during programming of data.  To illustrate, a write temperature may be stored once for each programmed block (e.g., an erase block of an NAND flash memory) or once for each programmed word line (WL), as non-limiting examples (Sharon, page 1, paragraph [0019])).
Regarding claim 5, Sharon in view of Vogan describe the storage system of claim 1 (see above), wherein the pages of memory cells are organized into (The controller 120 may also be configured to send data and commands to the memory 104 associated with background scanning operations, garbage collection operations, and/or wear leveling operations, etc… (Sharon, page 5, paragraph [0047]).  …the trim adjuster 136 may be configured to retrieve one or more offset values from the table 128 based on the difference between a temperature that the data is written to the memory 104 and a temperature at which the data is to be read from the memory 104 (Sharon, page 5, paragraph [0054])).
Regarding claim 6, Sharon in view of Vogan describe the storage system of claim 1 (see above), comprising: multiple groups of non-volatile memory cells, comprising the first group of non-volatile memory cells, wherein the control circuitry is configured to: receive temperature information corresponding to a write temperature of at least one page of each of the multiple groups of non-volatile memory cells; determine a group statistical measure of temperature information for each of the multiple groups of non-volatile memory cells using the received temperature information; and store the determined group statistical measures of temperature information for each of the multiple groups of non-volatile memory cells, and wherein the control circuitry is configured to: prior to (The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof.  A second group indicator 622 is labeled group “N+1” and is associated with a second set of memory access parameters 632 (Sharon, page 8, paragraph [0076]).  …whenever new data is programmed (e.g., a new block) then the block may be read with the read parameters associated with the current time & temperature tag… (Sharon, page 9, paragraph [0084])).
Regarding claim 7, Sharon in view of Vogan describe the storage system of claim 1 (see above), wherein the control circuitry is configured to: perform a first memory operation on a first sub-group of the first group of non-volatile memory cells; receive temperature information from the first sub-group of the first group of non-volatile memory cells during the first memory operation; determine the group statistical measure of temperature information for the first group of non-volatile memory cells using the received temperature information from the (The trim adjuster 136 may be configured to use a difference between the read temperature 162 and the write temperature 108 to determine an index into the table 128.  For example, a temperature difference (illustrated as ΔT1) may correspond to a first change in read voltages 152 (ΔVR1).  Different amounts of temperature difference may corresponding to different amounts of read voltage offset values that may be retrieved from the table 128… (Sharon, page 6, paragraph [0054]).  The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof… (Sharon, page 8, paragraph [0076])); and store the received temperature information from the first sub-group of the first group of non-volatile memory cells in a first data structure on the storage system (The range adjuster 138 may be configured to adjust one or more temperature thresholds, such as the first threshold 142 and the second threshold 144, based on the temperature history 130… (Sharon, page 6, paragraph [0057])).
Regarding claim 8, Sharon in view of Vogan describe the storage system of claim 7 (see above), wherein the control circuitry comprises a memory (The trim adjuster 136 may be configured to use a difference between the read temperature 162 and the write temperature 108 to determine an index into the table 128.  For example, a temperature difference (illustrated as ΔT1) may correspond to a first change in read voltages 152 (ΔVR1).  Different amounts of temperature difference may corresponding to different amounts of read voltage offset values that may be retrieved from the table 128… (Sharon, page 6, paragraph [0054]).  The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof… (Sharon, page 8, paragraph [0076])).
Regarding claim 9, Sharon in view of Vogan describe the storage system of claim 7 (see above), wherein the control circuitry comprises a memory controller configured to: receive or detect an extended memory operation associated with the first sub-group of the first group of non-volatile memory cells, the extended memory operation including a fold operation or a sequential read operation (The controller 120 may also be configured to send data and commands to the memory 104 associated with background scanning operations, garbage collection operations, and/or wear leveling operations, etc… (Sharon, page 5, paragraph [0047]).  …the trim adjuster 136 may be configured to retrieve one or more offset values from the table 128 based on the difference between a temperature that the data is written to the memory 104 and a temperature at which the data is to be read from the memory 104 (Sharon, page 5, paragraph [0054])), and wherein the control circuitry is configured to: prior to reading data associated with the extended memory operation, determine an initial read parameter using the stored group statistical measure of temperature information for the first group of non-volatile memory cells; and load the stored temperature information from the first sub-group of the first group of non-volatile memory cells from the dedicated first data structure (The trim adjuster 136 may be configured to use a difference between the read temperature 162 and the write temperature 108 to determine an index into the table 128.  For example, a temperature difference (illustrated as ΔT1) may correspond to a first change in read voltages 152 (ΔVR1).  Different amounts of temperature difference may corresponding to different amounts of read voltage offset values that may be retrieved from the table 128… (Sharon, page 6, paragraph [0054]).  The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof… (Sharon, page 8, paragraph [0076])).
Regarding claim 10, Sharon in view of Vogan describe the storage system of claim 7 (see above), wherein the first memory operation includes a read operation or a garbage collection operation (The controller 120 may also be configured to send data and commands to the memory 104 associated with background scanning operations, garbage collection operations, and/or wear leveling operations, etc… (Sharon, page 5, paragraph [0047]).  …the trim adjuster 136 may be configured to retrieve one or more offset values from the table 128 based on the difference between a temperature that the data is written to the memory 104 and a temperature at which the data is to be read from the memory 104 (Sharon, page 5, paragraph [0054])), wherein the first group of non-volatile memory cells includes a first super page of non-volatile memory cells, and wherein the first sub-group of the first group of non-volatile memory cells include a first page of non-volatile memory cells, and (The range adjuster 138 may be configured to adjust one or more temperature thresholds, such as the first threshold 142 and the second threshold 144, based on the temperature history 130… (Sharon, page 6, paragraph [0057]).  The trim adjuster 136 may be configured to use a difference between the read temperature 162 and the write temperature 108 to determine an index into the table 128.  For example, a temperature difference (illustrated as ΔT1) may correspond to a first change in read voltages 152 (ΔVR1).  Different amounts of temperature difference may corresponding to different amounts of read voltage offset values that may be retrieved from the table 128… (Sharon, page 6, paragraph [0054]).  The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof… (Sharon, page 8, paragraph [0076])).
Regarding claim 11, Sharon in view of Vogan describe the storage system of claim 1 (see above), comprising: a memory controller comprising a group of volatile memory cells, the memory controller configured to receive (The memory may be a single memory or may include multiple memories, such as one or more non-volatile memories, one or more volatile memories, or a combination thereof (Sharon, page 4, paragraph [0041]).  …a system 100 that includes a data storage device 102 and an access device 180 (e.g., a host device or another device) (Sharon, page 3, paragraph [0035]).  The data storage device 102 may include a first interface 124 (e.g., an access device or host interface) that enables communication via the communication path between the data storage device 102 and the access device 180 (Sharon, page 3, paragraph [0036]).  The controller 120 is configured to receive data and instructions from the access device 180 and to send data to the access device 180 (Sharon, page 5, paragraph [0047])); and a memory device comprising a device controller and the first group of non-volatile memory cells, wherein the control circuitry comprises a group of volatile memory cells and at least one of the memory controller or the device controller and is configured to store the determined group statistical measures of temperature information in a table in static memory (The range adjuster 138 may be configured to adjust one or more temperature thresholds, such as the first threshold 142 and the second threshold 144, based on the temperature history 130… (Sharon, page 6, paragraph [0057]).  The trim adjuster 136 may be configured to use a difference between the read temperature 162 and the write temperature 108 to determine an index into the table 128.  For example, a temperature difference (illustrated as ΔT1) may correspond to a first change in read voltages 152 (ΔVR1).  Different amounts of temperature difference may corresponding to different amounts of read voltage offset values that may be retrieved from the table 128… (Sharon, page 6, paragraph [0054]).  The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof… (Sharon, page 8, paragraph [0076])).
Regarding claim 12, Sharon in view of Vogan describe the storage system of claim 1 (see above), wherein, to receive temperature information corresponding to the write temperature of at least one page of the first group of non-volatile memory cells, the control circuitry is configured to: receive temperature information corresponding to the write temperature of at least one page of non-volatile memory cells selected in response to a memory operation to determine group statistical measures of the temperature information for the first group of non-volatile memory cells; or receive temperature information corresponding to the write temperature of at least one page of non-volatile memory cells associated with a memory operation in which auxiliary data of the at least one page is read (The range adjuster 138 may be configured to adjust one or more temperature thresholds, such as the first threshold 142 and the second threshold 144, based on the temperature history 130… (Sharon, page 6, paragraph [0057]).  The trim adjuster 136 may be configured to use a difference between the read temperature 162 and the write temperature 108 to determine an index into the table 128.  For example, a temperature difference (illustrated as ΔT1) may correspond to a first change in read voltages 152 (ΔVR1).  Different amounts of temperature difference may corresponding to different amounts of read voltage offset values that may be retrieved from the table 128… (Sharon, page 6, paragraph [0054]).  The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof… (Sharon, page 8, paragraph [0076])).
Regarding claim 13, Sharon in view of Vogan describe the storage system of claim 1 (see above), wherein the control circuitry is configured to: update the determined group statistical measure of temperature information for the first group of non-volatile memory cells, and store the updated determined statistical measure, in response to receiving additional temperature information corresponding to a write temperature of at least one of multiple pages of the first (In some implementations, during reading data, a “read temperature” for each read block or WL may be measured.  One or more memory access parameters, such as read threshold voltages, may be adjusted based on tracking the CVD, based on BER, based on tables that are based on the difference between the write temperature and the read temperature, or any combination thereof, as illustrative, non-limiting examples (Sharon, page 1, paragraph [0020]).  The time and temperature group manager 602 may be configured to update the group indication pointer 640 to point to a next group based on detecting one or more events (Sharon, page 8, paragraph [0077]).  The updating of the parameters of the different time and temperature groups may be done as maintenance operations performed in the background (Sharon, page 9, paragraph [0085])).
Regarding claim 14, Sharon describes a method, comprising: receiving, using control circuitry of a storage system, temperature information corresponding to a write temperature of at least one of multiple pages of non-volatile memory cells (For example, the write temperature 108 may be determined currently with, prior to, or following programming of the data 106 to the memory 104 (page 5, paragraph [0049])) of each of multiple groups of non-volatile memory cells (Alternatively, groups of blocks or WLs (word lines) that were programmed roughly at the same time and temperature may be associated with a certain time & temperature tag for which an appropriate set of read or memory access parameters may be maintained.  The read or memory access parameters of the group associated with a given time & temperature tag may be adjusted from time to time by running a read thresholds calibrations algorithm, such as CVD tracking or BES, on representative page(s) from the group (page 2, paragraph [0023]).  Each word line may include one or more pages, such as one or more physical pages.  In some implementations, each page may be configured to store a codeword.  A word line may be configurable to operate as a single-level-cell (SLC) word line, as a multi-level-cell (MLC) word line, or as a tri-level-cell (TLC) word line, as illustrative, non-limiting examples (page 4, paragraph [0044])); determining, using the control circuitry, a group statistical measure of temperature information for each of the multiple groups of non- volatile memory cells using the received temperature information (The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof.  A second group indicator 622 is labeled group “N+1” and is associated with a second set of memory access parameters 632 (page 8, paragraph [0076]).  …the current group temperature threshold 608 may represent a difference threshold, such as 10 degrees, and may be “exceeded” when an absolute value of a difference between a measured temp T_meas and T_new is greater than the difference threshold (page 8, paragraph [0079]).  …the average temperature 840 may be representative of a range of temperatures of memory dies in the stack 820 (page 10, paragraph [0094])); and storing, using the control circuitry, the determined group statistical measure of temperature information for each of the multiple groups of non- volatile memory cells (The range adjuster 138 may be configured to adjust one or more temperature thresholds, such as the first threshold 142 and the second threshold 144, based on the temperature history 130 [in order to be referenced it is necessarily inherent that the history is stored] (page 6, paragraph [0057]).  …by adjusting the temperature ranges 220 – 224 based on a recent history of historical temperature measures, a proportion of data write and/or data reads occurring in the abnormal temperature range(s) may be reduced, resulting in a higher performance and lower error rates as compared to operation using the unadjusted temperature ranges 220 – 224 (page 7, paragraph [0066])).  While Sharon shows the Temperature History 130 and the Table 128 being in the controller 120 (Fig. 1) it does not explicitly disclose that the group statistical measure of temperature information is stored in volatile memory supporting the control circuitry to be available for use without a read operation of the non-volatile memory cells.
Vogan describes a system for managing non-volatile memory based on temperature.  Specifically, it is disclosed that in some embodiments, metadata associated with NVMs 128 a-n, including temperature information, time-stamp (page 3, paragraph [0034]).  Vogan clearly suggests that metadata, including temperature information, may be stored in volatile memory accessible by the memory controller and/or host controller.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vogan teachings in the Sharon system. Skilled artisan would have been motivated to incorporate the method of storing metadata including temperature information in volatile memory as taught by Vogan in the Sharon system for effectively allowing the memory controller to make temperature based move decisions.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as temperature based non-volatile memory management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 15, Sharon in view of Vogan describe the method of claim 14 (see above), comprising: receiving a read command for data associated with at least a portion of a first group of non-volatile memory cells; prior to performing a read operation in response to the read command, determining a read parameter for the first group of non-volatile memory cells using the stored group statistical measure of temperature information for the first group of non-volatile memory cells; and reading data from the first group of non-volatile memory cells in response to the read command using the determined read parameter (The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof (Sharon, page 8, paragraph [0076]).  …whenever new data is programmed (e.g., a new block) then the block may be read with the read parameters associated with the current time & temperature tag… (Sharon, page 9, paragraph [0084])). 
Regarding claim 16, Sharon in view of Vogan describe the method of claim 14 (see above), wherein the pages of memory cells are organized into multiple blocks, the method further comprising: receiving current temperature information of the storage system; and determining one of the multiple blocks on (The controller 120 may also be configured to send data and commands to the memory 104 associated with background scanning operations, garbage collection operations, and/or wear leveling operations, etc… (Sharon, page 5, paragraph [0047]).  …the trim adjuster 136 may be configured to retrieve one or more offset values from the table 128 based on the difference between a temperature that the data is written to the memory 104 and a temperature at which the data is to be read from the memory 104 (Sharon, page 5, paragraph [0054])).
Regarding claim 17, Sharon in view of Vogan describe the method of claim 14 (see above), comprising: prior to performing a first memory operation on a selective one of the multiple groups of non-volatile memory cells, determining one of the multiple groups of non-volatile memory cells on which to perform the first memory operation using the stored group statistical measures of temperature information (The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof.  A second group indicator 622 is labeled group “N+1” and is associated with a second set of memory access parameters 632 (Sharon, page 8, paragraph [0076]).  …whenever new data is programmed (e.g., a new block) then the block may be read with the read parameters associated with the current time & temperature tag… (Sharon, page 9, paragraph [0084])).
Regarding claim 18, Sharon in view of Vogan describe the method of claim 14 (see above), comprising: performing a first memory operation on a first sub-group of a first group of the multiple groups of non-volatile memory cells; receiving temperature information from the first sub-group of the first group of non-volatile memory cells during the first memory operation; determining the group statistical measure of temperature information for the first group of non-volatile memory cells using the received temperature information from the first sub-group of the first group of non- volatile memory cells (The trim adjuster 136 may be configured to use a difference between the read temperature 162 and the write temperature 108 to determine an index into the table 128.  For example, a temperature difference (illustrated as ΔT1) may correspond to a first change in read voltages 152 (ΔVR1).  Different amounts of temperature difference may corresponding to different amounts of read voltage offset values that may be retrieved from the table 128… (Sharon, page 6, paragraph [0054]).  The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof… (Sharon, page 8, paragraph [0076])); and storing the received temperature information from the first sub-group of the first group of non-volatile memory cells in a first data structure on the storage system (The range adjuster 138 may be configured to adjust one or more temperature thresholds, such as the first threshold 142 and the second threshold 144, based on the temperature history 130… (Sharon, page 6, paragraph [0057])).
Regarding claim 19, Sharon in view of Vogan describe the method of claim 18 (see above), comprising: receiving a second memory operation associated with a second sub-group of the first group of non-volatile memory cells; and prior to reading data associated with the second sub-group of the first group of non-volatile memory cells in response the second memory operation, determining a read parameter for the second sub-group of the first group of non-volatile memory cells using the stored group statistical measure of temperature information for the first group of non-volatile memory cells (The trim adjuster 136 may be configured to use a difference between the read temperature 162 and the write temperature 108 to determine an index into the table 128.  For example, a temperature difference (illustrated as ΔT1) may correspond to a first change in read voltages 152 (ΔVR1).  Different amounts of temperature difference may corresponding to different amounts of read voltage offset values that may be retrieved from the table 128… (Sharon, page 6, paragraph [0054]).  The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof… (Sharon, page 8, paragraph [0076])).
Regarding claim 20, Sharon in view of Vogan describe the method of claim 18 (see above), comprising: receiving or detecting an extended memory operation associated with the first sub-group of the first group of non-volatile memory cells, the extended memory operation including a fold operation or a sequential read operation (The controller 120 may also be configured to send data and commands to the memory 104 associated with background scanning operations, garbage collection operations, and/or wear leveling operations, etc… (Sharon, page 5, paragraph [0047]).  …the trim adjuster 136 may be configured to retrieve one or more offset values from the table 128 based on the difference between a temperature that the data is written to the memory 104 and a temperature at which the data is to be read from the memory 104 (Sharon, page 5, paragraph [0054])); prior to reading data associated with the extended memory operation, determining an initial read (The trim adjuster 136 may be configured to use a difference between the read temperature 162 and the write temperature 108 to determine an index into the table 128.  For example, a temperature difference (illustrated as ΔT1) may correspond to a first change in read voltages 152 (ΔVR1).  Different amounts of temperature difference may corresponding to different amounts of read voltage offset values that may be retrieved from the table 128… (Sharon, page 6, paragraph [0054]).  The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof… (Sharon, page 8, paragraph [0076])).
Regarding claim 21, Sharon in view of Vogan describe the method of claim 14 (see above), wherein receiving temperature information corresponding to a write temperature of at least one of multiple pages comprises: receiving temperature information from at least one of the multiple pages of each of the multiple groups of non-volatile memory cells in response to a memory operation (The range adjuster 138 may be configured to adjust one or more temperature thresholds, such as the first threshold 142 and the second threshold 144, based on the temperature history 130… (Sharon, page 6, paragraph [0057]).  The trim adjuster 136 may be configured to use a difference between the read temperature 162 and the write temperature 108 to determine an index into the table 128.  For example, a temperature difference (illustrated as ΔT1) may correspond to a first change in read voltages 152 (ΔVR1).  Different amounts of temperature difference may corresponding to different amounts of read voltage offset values that may be retrieved from the table 128… (Sharon, page 6, paragraph [0054]).  The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof… (Sharon, page 8, paragraph [0076])).
Regarding claim 22, Sharon in view of Vogan describe the method of claim 14 (see above), comprising: updating the determined group statistical measures of temperature information, and storing the updated determined group statistical measures, in response to receiving additional temperature information corresponding to a write temperature of at least one of the multiple pages of the multiple groups of non-volatile memory cells (In some implementations, during reading data, a “read temperature” for each read block or WL may be measured.  One or more memory access parameters, such as read threshold voltages, may be adjusted based on tracking the CVD, based on BER, based on tables that are based on the difference between the write temperature and the read temperature, or any combination thereof, as illustrative, non-limiting examples (Sharon, page 1, paragraph [0020]).  The time and temperature group manager 602 may be configured to update the group indication pointer 640 to point to a next group based on detecting one or more events (Sharon, page 8, paragraph [0077]).  The updating of the parameters of the different time and temperature groups may be done as maintenance operations performed in the background (Sharon, page 9, paragraph [0085])).
Regarding claim 23, Sharon describes at least one non-transitory device-readable storage medium comprising instructions that, when executed by control circuitry of a storage system, cause the storage system to perform operations comprising (Although the controller 120 and certain other components described herein are illustrated as block components and described in general terms, such components may include one or more microprocessors… (page 12, paragraph [0118]).  It is necessarily inherent that microprocessors require programming in order to accomplish the described operations and that such programming be stored so that it can be read and executed by said microprocessor): receiving temperature information corresponding to a write temperature of at least one of multiple pages of non-volatile memory cells (For example, the write temperature 108 may be determined currently with, prior to, or following programming of the data 106 to the memory 104 (page 5, paragraph [0049])) of each of multiple groups of non-volatile memory cells (Alternatively, groups of blocks or WLs (word lines) that were programmed roughly at the same time and temperature may be associated with a certain time & temperature tag for which an appropriate set of read or memory access parameters may be maintained.  The read or memory access parameters of the group associated with a given time & temperature tag may be adjusted from time to time by running a read thresholds calibrations algorithm, such as CVD tracking or BES, on representative page(s) from the group (page 2, paragraph [0023]).  Each word line may include one or more pages, such as one or more physical pages.  In some implementations, each page may be configured to store a codeword.  A word line may be configurable to operate as a single-level-cell (SLC) word line, as a multi-level-cell (MLC) word line, or as a tri-level-cell (TLC) word line, as illustrative, non-limiting examples (page 4, paragraph [0044])); determining a group statistical measure of temperature (The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof.  A second group indicator 622 is labeled group “N+1” and is associated with a second set of memory access parameters 632 (page 8, paragraph [0076]).  …the current group temperature threshold 608 may represent a difference threshold, such as 10 degrees, and may be “exceeded” when an absolute value of a difference between a measured temp T_meas and T_new is greater than the difference threshold (page 8, paragraph [0079]).  …the average temperature 840 may be representative of a range of temperatures of memory dies in the stack 820 (page 10, paragraph [0094])); and storing the determined group statistical measure of temperature information for each of the multiple groups of non-volatile memory cells (The range adjuster 138 may be configured to adjust one or more temperature thresholds, such as the first threshold 142 and the second threshold 144, based on the temperature history 130 [in order to be referenced it is necessarily inherent that the history is stored] (page 6, paragraph [0057]).  …by adjusting the temperature ranges 220 – 224 based on a recent history of historical temperature measures, a proportion of data write and/or data reads occurring in the abnormal temperature range(s) may be reduced, resulting in a higher performance and lower error rates as compared to operation using the unadjusted temperature ranges 220 – 224 (page 7, paragraph [0066])).  While Sharon shows the Temperature History 130 and the Table 128 being in the controller 120 (Fig. 1) it does not explicitly disclose that the group statistical measure of temperature information is stored in volatile memory supporting the control circuitry to be available for use without a read operation of the non-volatile memory cells.
Vogan describes a system for managing non-volatile memory based on temperature.  Specifically, it is disclosed that in some embodiments, metadata associated with NVMs 128 a-n, including temperature information, time-stamp information, wear information, and/or various index values, may be stored in page or block headers (e.g., portions of each page or block that can be dedicated to storing metadata).  Storing this metadata in page and/or block headers may be appropriate as cycle counts, time elapsed, and temperatures profiles may be localized factors specific to each block and/or page.  Additionally or alternatively, this metadata may be stored in a separate table that can be easily accessed by memory controller 106 and/or host controller 114 to make temperature based move decisions.  For example, during operation a table including metadata may be stored in volatile memory 122 and/or volatile memory 108 (page 3, paragraph [0034]).  Vogan clearly suggests that metadata, including 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vogan teachings in the Sharon system. Skilled artisan would have been motivated to incorporate the method of storing metadata including temperature information in volatile memory as taught by Vogan in the Sharon system for effectively allowing the memory controller to make temperature based move decisions.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as temperature based non-volatile memory management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 24, Sharon in view of Vogan describe the device-readable storage medium of claim 23 (see above), wherein the operations comprise: determining, prior to performing a first memory operation on a selective one of the multiple groups of non-volatile memory cells, one of the multiple groups of non-volatile memory cells on which to perform the first memory operation using the stored group statistical measures of temperature information (The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof.  A second group indicator 622 is labeled group “N+1” and is associated with a second set of memory access parameters 632 (Sharon, page 8, paragraph [0076]).  …whenever new data is programmed (e.g., a new block) then the block may be read with the read parameters associated with the current time & temperature tag… (Sharon, page 9, paragraph [0084])).
Regarding claim 25, Sharon in view of Vogan describe the device-readable storage medium of claim 23 (see above), wherein the operations comprise: updating the determined group statistical measures of temperature information, and storing the updated determined group statistical measures, in response to receiving additional temperature information corresponding to a write temperature of at least one of the multiple pages of the multiple groups of non-volatile memory cells (In some implementations, during reading data, a “read temperature” for each read block or WL may be measured.  One or more memory access parameters, such as read threshold voltages, may be adjusted based on tracking the CVD, based on BER, based on tables that are based on the difference between the write temperature and the read temperature, or any combination thereof, as illustrative, non-limiting examples (Sharon, page 1, paragraph [0020]).  The time and temperature group manager 602 may be configured to update the group indication pointer 640 to point to a next group based on detecting one or more events (Sharon, page 8, paragraph [0077]).  The updating of the parameters of the different time and temperature groups may be done as maintenance operations performed in the background (Sharon, page 9, paragraph [0085])).
Regarding claim 26, Sharon describes a method, comprising: monitoring temperatures in multiple regions of a memory device during selected operations within such regions (For example, the write temperature 108 may be determined currently with, prior to, or following programming of the data 106 to the memory 104 (page 5, paragraph [0049])); determining at least one region-level metric of monitored temperatures in the regions (The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof.  A second group indicator 622 is labeled group “N+1” and is associated with a second set of memory access parameters 632 (page 8, paragraph [0076]).  …the current group temperature threshold 608 may represent a difference threshold, such as 10 degrees, and may be “exceeded” when an absolute value of a difference between a measured temp T_meas and T_new is greater than the difference threshold (page 8, paragraph [0079]).  …the average temperature 840 may be representative of a range of temperatures of memory dies in the stack 820 (page 10, paragraph [0094])), the metric selected from the group consisting essentially of the maximum, minimum, mean, variance, standard deviation, coefficient of variation, and distribution of the monitored temperatures (…the current group temperature threshold 608 may represent a difference threshold, such as 10 degrees, and may be “exceeded” when an absolute value of a difference between a measured temp T_meas and T_new is greater than the difference threshold (page 8, paragraph [0079])); for at least one determined metric relative to a monitored region, storing one or more bits representative of the determined at least one region-level metric (The range adjuster 138 may be configured to adjust one or more temperature thresholds, such as the first threshold 142 and the second threshold 144, based on the temperature history 130 [in order to be referenced it is necessarily inherent that the history is stored] (page 6, paragraph [0057]).  …by adjusting the temperature ranges 220 – 224 based on a recent history of historical temperature measures, a proportion of data write and/or data reads occurring in the abnormal temperature range(s) may be reduced, resulting in a higher performance and lower error rates as compared to operation using the unadjusted temperature ranges 220 – 224 (page 7, paragraph [0066])); and reading the one or more stored bits representative of a region-level metric for at least one monitored region to determine a region of the memory device in which a memory operation will be performed (The controller 120 includes a time and temperature group manager 602 that is configured to access a data structure 604, such as a table or array that associates indicators of groups of data to memory access parameters associated with the groups of data.  For example, a group of data 620 labeled group “N” may be associated with a first set of access parameters 630, such as a first set of read voltage parameters, a first set of write voltage parameters, a first set of erase parameters, or combination thereof.  A second group indicator 622 is labeled group “N+1” and is associated with a second set of memory access parameters 632 (page 8, paragraph [0076]).  …whenever new data is programmed (e.g., a new block) then the block may be read with the read parameters associated with the current time & temperature tag… (page 9, paragraph [0084])).  While Sharon shows the Temperature History 130 and the Table 128 being in the controller 120 (Fig. 1) it does not explicitly disclose that the group statistical measure of temperature information is stored in volatile memory supporting the control circuitry to be available for use without a read operation of the non-volatile memory cells.
Vogan describes a system for managing non-volatile memory based on temperature.  Specifically, it is disclosed that in some embodiments, metadata associated with NVMs 128 a-n, including temperature information, time-stamp information, wear information, and/or various index values, may be stored in page or block headers (e.g., portions of each page or block that can be dedicated to storing metadata).  Storing this metadata in page and/or block headers may be appropriate as cycle counts, time elapsed, and temperatures profiles may be localized factors specific to each block and/or page.  Additionally or alternatively, (page 3, paragraph [0034]).  Vogan clearly suggests that metadata, including temperature information, may be stored in volatile memory accessible by the memory controller and/or host controller.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vogan teachings in the Sharon system. Skilled artisan would have been motivated to incorporate the method of storing metadata including temperature information in volatile memory as taught by Vogan in the Sharon system for effectively allowing the memory controller to make temperature based move decisions.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as temperature based non-volatile memory management.  This close relation between both of the references highly suggests an expectation of success.
Response to Arguments
Applicant argues that the prior art does not teach or suggest all of the limitations presented in the amended claims.  Examiner now cites the reference Vogan which is believed to obviously suggest the amended limitations as further described above.  Applicant further alleges that the temperature information of Sharon is stored with the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
May 7, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136